

AMENDED AND RESTATED
EXCHANGE AGREEMENT




AMENDED AND RESTATED EXCHANGE AGREEMENT, dated as of July 26, 2019 (the
“Agreement”), by and between BIORESTORATIVE THERAPIES, INC., a Delaware
corporation (the “Company”), and JOHN M. DESMARAIS (the “Holder”).
WHEREAS, the Holder is the holder of a Promissory Note, dated July 13, 2017, as
amended, issued by the Company to the Holder in the principal amount of $175,000
(the “Note”).
WHEREAS, the maturity date for the payment of the principal amount of the Note,
together with accrued interest thereon, is December 31, 2019 (the “Maturity
Date”).
WHEREAS, pursuant to a Security Agreement, dated as of July 13, 2017, by and
among the Company, John M. Desmarais, Tuxis Trust and John M. Desmarais, as
representative of the Secured Parties (the “Security Agreement”), the Company
granted to the Secured Parties (as defined therein) a security interest in
certain assets of the Company as security for the payment of the Note.
WHEREAS, the Company has offered to issue shares of Common Stock of the Company
(“Common Stock”) and a warrant for the purchase of Common Stock in, or
substantially in, the form attached hereto as Exhibit A (the “Warrant”) in
exchange for the amounts payable pursuant to the Note (the “Exchange Offer”).
WHEREAS, the Holder desires to exchange the amounts payable pursuant to the Note
for Common Stock and the Warrant pursuant to the Exchange Offer, subject to the
terms and conditions hereof.
WHEREAS, the Company and the Holder are parties to an Exchange Agreement, dated
as of July 26, 2019, with respect to the Exchange Offer.
WHEREAS, the parties desire to amend and restate the Exchange Agreement to
provide for the circumstance in which stockholder approval of the Agreement is
not obtained.
NOW, THEREFORE, the parties agree as follows:
1. Exchange; Redemption; Outstanding Warrants.
1.1 In the event, on or prior to the Maturity Date, the Company enters into an
underwriting agreement for a public offering of its securities pursuant to
which, after giving effect to such offering, the Common Stock will be listed on
the Nasdaq Stock Market (the “Public Offering”), then the outstanding principal
amount of the Note, together with accrued interest thereon, shall be
automatically deemed to have been exchanged for Common Stock (the “Exchange
Shares” and, together with the Warrant, the “Exchange Securities”) and the
Warrant immediately preceding the closing of the Public Offering at an exchange
price (the “Exchange Price”) equal to seventy-five percent (75%) of the offering
price for the Common Stock or units of Common Stock and warrants, as the case
may be, pursuant to the Public Offering (the “Public Offering Price”) (the
“Exchange”).  The number of shares of Common Stock issuable pursuant to the
Warrant shall be based on the same ratio to the number of Exchange Shares as the
number of shares of Common Stock issuable pursuant to the warrants issued to the
investors in the Public Offering bears to the number of  shares of Common Stock
purchased by such investors pursuant to the Public Offering.  Accordingly, for
example, if the investors in the Public Offering receive a warrant to acquire
one share of Common Stock for each share of Common Stock purchased pursuant to
the Public Offering, then the Warrant issued to the Holder shall provide for the
right to purchase a number of shares of Common Stock equal to the Exchange
Shares.  The exercise price of the Warrant shall be equal to one hundred
twenty-five percent (125%) of the Exchange Price.  The term of the Warrant shall
be the same term as for the warrant issued to the investors in the Public
Offering.  Notwithstanding the foregoing, in the event that, on or before the
execution of an underwriting agreement for the Public Offering, the stockholders
of the Company have not approved this Agreement in accordance with applicable
law, then the Exchange shall not occur and instead the principal amount of, and
accrued interest on, the Note shall be payable to the Holder concurrently with
the execution of such underwriting agreement (the “Note Satisfaction”).
1.2 The certificates evidencing the Exchange Shares and the Warrant issuable to
the Holder pursuant to the Exchange Offer will be delivered by the Company to
the Holder within a reasonable period of time following the Public Offering.
1.3 The Holder agrees that, in connection with the Exchange, it shall enter into
a lock-up agreement with the managing underwriter of the Public Offering, upon
terms reasonably acceptable to such managing underwriter, which lock-up
agreement shall provide for, among other things, a one hundred thirty-five (135)
day lock-up period and a termination of such lock-up period in the event the
closing price for the Common Stock equals or exceeds one hundred fifty percent
(150%) of the Public Offering Price for a period of five (5) consecutive trading
days.
1.4 Concurrently with the Exchange, the outstanding warrants held by the Holder
for the purchase of Common Stock shall be deemed to have been amended such that
the exercise price of such warrants shall be seventy-five cents ($0.75) per
share (subject to adjustment for reverse splits and the like) and the expiration
date of such warrants shall be extended to December 31, 2023.
1.5 Concurrently with the Exchange or the Note Satisfaction, as the case may be,
the Security Agreement and the security interest granted pursuant thereto shall
be deemed to have terminated and shall be of no further force or effect.
2. Representations by Holder.
The Holder understands and agrees that the Company is relying and may rely upon
the following representations, warranties, acknowledgements, consents,
confirmations and covenants made by the Holder in entering into this Agreement:


2.1 The Holder recognizes that the acquisition of the Exchange Securities and,
in the event of the exercise of the Warrant, the shares of Common Stock issuable
pursuant thereto (the “Warrant Shares”) involves a high degree of risk and is
suitable only for persons of adequate financial means who have no need for
liquidity with respect to the Exchange Securities in that (a) the Holder may not
be able to liquidate the Exchange Securities in the event of emergency; (b)
transferability is extremely limited; and (c) the Holder could sustain a
complete loss of its investment.
2.2 The Holder represents and warrants that it (a) is competent to understand
and does understand the nature of the Exchange Offer; and (b) is able to bear
the economic risk of an acquisition of the Exchange Securities.
2.3 The Holder represents and warrants that it is an “accredited investor,” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”).  The Holder meets the
requirements of at least one of the suitability standards for an “accredited
investor” as set forth on the Accredited Investor Certification contained
herein.
2.4 The Holder represents and warrants that it has significant prior investment
experience, including investment in restricted securities, and that it has read
this Agreement and the Warrant in order to evaluate the merits and risks of the
Exchange Offer.
2.5 The Holder represents and warrants that it has reviewed all reports,
statements and other documents filed by the Company with the Securities and
Exchange Commission (collectively, the “SEC Reports”), including, the risk
factors set forth therein.  The Holder also represents and warrants that it has
been furnished by the Company with all information regarding the Company which
it had requested or desired to know; that all documents which could be
reasonably provided have been made available for its inspection and review; that
it has been afforded the opportunity to ask questions of and receive answers
from duly authorized representatives of the Company concerning the terms and
conditions of the Exchange Offer, and any additional information which it had
requested; and that it has had the opportunity to consult with its own tax or
financial advisor concerning an acquisition of the Exchange Securities.  The
Holder confirms that no oral representations have been made or oral information
furnished to the Holder or its advisers in connection with the Exchange Offer
that are inconsistent in any respect with the SEC Reports, this Agreement or the
Warrant.
2.6 The Holder acknowledges that the Exchange Offer has not been reviewed by the
Securities and Exchange Commission (the “SEC”) because it is intended to be
either (a) a non-public offering pursuant to Section 4(a)(2) of the Act and Rule
506 of Regulation D promulgated thereunder or (b) exempt from the registration
requirements of the Act pursuant to Section 3(a)(9) thereof.  The Holder
represents that the Exchange Securities are and will be being acquired for its
own account, for investment and not for distribution to others.  The Holder
agrees that it will not sell, transfer or otherwise dispose of the Exchange
Securities, or any portion thereof, unless they are registered under the Act or
unless an exemption from such registration is available.
2.7 The Holder consents that the Company may, if it desires, permit the transfer
of the Exchange Securities by the Holder out of its name only when its request
for transfer is accompanied by an opinion of counsel satisfactory to the Company
that neither the sale nor the proposed transfer results in a violation of the
Act or any applicable state “blue sky” laws (collectively, “Securities Laws”). 
The Holder agrees to be bound by any requirements of such Securities Laws.
2.8 The Holder acknowledges and agrees that the Company is relying on the
Holder’s representations and warranties contained in this Agreement in
determining whether to enter into this Agreement.
2.9 The Holder consents to the placement of a legend on the Exchange Securities
stating that they have not been registered under the Act and setting forth or
referring to the restrictions on transferability and sale thereof.  The Holder
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Exchange Securities.
2.10 The Holder represents and warrants that the address set forth on the
signature page is the Holder’s true and correct address.
2.11 The Holder represents and warrants that it is unaware of, is in no way
relying on, and did not become aware of, the Exchange Offer through, or as a
result of, any form of general solicitation or advertising, including, without
limitation, articles, notices, advertisements or other communications published
in any newspaper, magazine or other similar media or broadcast over television
or radio or any seminar or meeting where the attendees have been invited by any
such means of general solicitation or advertising.
2.12 The Holder represents and warrants as follows:
(i) if a natural person, the Holder represents and warrants that he has reached
the age of 21 and has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof;
(ii) if a corporation, partnership, limited liability company or partnership,
association, joint stock company, trust, unincorporated organization or other
entity, the Holder represents and warrants that it was not formed for the
specific purpose of acquiring the Exchange Securities, it is duly organized,
validly existing and in good standing under the laws of the state of its
organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of, its charter or other
organizational documents, it has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof and to acquire and hold the Exchange
Securities, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of the Holder and this Agreement a legal, valid and binding
obligation of the Holder; and
(iii) if executing this Agreement in a representative or fiduciary capacity, the
Holder represents and warrants that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the individual,
ward, partnership, trust, estate, corporation, limited liability company or
partnership, or other entity for whom the Holder is executing this Agreement,
and such individual, ward, partnership, trust, estate, corporation, limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and acquire the Exchange Securities, and that
this Agreement constitutes a legal, valid and binding obligation of such entity.
2.13 The Holder represents and warrants that the execution and delivery of this
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or other document to which the Holder is a party or by
which it is bound.
2.14 NEITHER THE EXCHANGE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES OFFERED
HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
EXCHANGE SHARES, THE WARRANT AND THE WARRANT SHARES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. NEITHER THE EXCHANGE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES
HAVE BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF
THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR
THE ACCURACY OR ADEQUACY OF THE SEC REPORTS.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL.
2.15 The Holder represents and warrants that no commission or other remuneration
has been or will be given, directly or indirectly, by the Holder or, to its
knowledge, the Company in connection with the Exchange Offer.
2.16 The Holder represents and warrants that the officers, directors, trustees,
managers and other controlling parties of the Holder, if any, have not adopted
any resolutions relative to the distribution of any of the Exchange Securities
to its shareholders, members or beneficiaries and they have no present intention
to do so.
2.17 The Holder represents and warrants that any information which the Holder
has heretofore furnished or furnishes herewith to the Company is complete and
accurate and may be relied upon by the Company.
3. Miscellaneous.
3.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and hand delivered or sent by certified mail (return receipt
requested, postage prepaid), or overnight mail or courier, addressed as follows:
To the Company:
40 Marcus Drive, Suite One
Melville, New York 11747
Attn: Chief Executive Officer


With a copy to:
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attn:  Fred Skolnik, Esq.
To the Holder:  at its address indicated on the signature page of this Agreement
or to such other address as to which either party shall notify the other in
accordance with the provisions hereof.  Notices shall be deemed to have been
given on the date of mailing, except notices of change of address, which shall
be deemed to have been given when received.
3.2 This Agreement shall not be changed, modified or amended except by a writing
signed by the party to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.
3.3 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective successors, assigns and legal representatives. 
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature between them.
3.4 This Agreement and its validity, construction and performance shall be
governed in all respects by the laws of the State of New York, applicable to
agreements to be performed wholly within the State of New York.  The Company and
the Holder hereby irrevocably consent and submit to the exclusive jurisdiction
of any federal or state court located within Nassau County or Suffolk County,
New York over any dispute arising out of or relating to this Agreement and each
party hereby irrevocably agrees that all claims in respect of such dispute or
any legal action related thereto may be heard and determined in such courts. 
Each of the Company and the Holder hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute.
3.5 The headings in this Agreement are inserted only as a matter of convenience,
and in no way define, limit, extend or interpret the scope of this Agreement or
of any particular section.
3.6 All references to the neuter gender herein shall likewise apply to the
masculine or feminine gender as and where applicable, and vice-versa.
3.7 This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one
instrument. Signatures transmitted herein via facsimile or other electronic
image shall be deemed original signatures. Upon the execution and delivery of
this Agreement by the Holder, this Agreement shall become the binding obligation
of the Holder with respect to the acquisition of the Exchange Securities as
herein provided.
3.8 Only upon written approval and acceptance of this Agreement by the Company
shall the Company be obligated hereunder.
3.9 The Holder acknowledges that it has been represented by counsel, or afforded
the opportunity to be represented by counsel, in connection with this
Agreement.  Accordingly, any rule of law or any legal decision that would
require the interpretation of any claimed ambiguities in this Agreement against
the party that drafted it has no application and is expressly waived by the
Holder.  The provisions of this Agreement shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
[Remainder of page intentionally left blank.  Signature page follows.]



--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.


EXCHANGE AGREEMENT


Accredited Investor Certification
(Initial the appropriate box(es))




The Holder represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:



_____
(1) he or she is a natural person who has a net worth or joint net worth with
his or her spouse in excess of $1,000,000 at the date hereof1; or




_____
(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or




_____
(3) he or she is a director or executive officer of the Company; or




_____
(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), or a savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity, (b) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, (c) an
insurance company as defined in Section 2(13) of the Securities Act, (d) an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of such act, (e) a
small business investment company licensed by the United States Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, (f) a plan established and maintained by a state or its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000 or (g) an employee benefit plan within the meaning of Title
I of the Employee Retirement Income Security Act of 1974, if the determination
to accept the Exchange Offer is made by a plan fiduciary, as defined in Section
3(21) of such act, which plan fiduciary is a bank, savings and loan association,
an insurance company or a registered investment advisor, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with the determination to accept the Exchange Offer made solely by persons
who otherwise meet these suitability standards; or

_____________________________________
1 For purposes of calculating net worth:

(i) The Holder’s primary residence shall not be included as an asset;
(ii) Indebtedness that is secured by the Holder’s primary residence, up to the
estimated fair market value of the primary residence at the date hereof, shall
not be included as a liability (except that if the amount of such indebtedness
outstanding at the date hereof exceeds the amount outstanding 60 days before the
date hereof, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and
(iii)  Indebtedness that is secured by the Holder’s primary residence in excess
of the estimated fair market value of the primary residence at the date hereof
shall be included as a liability.
 



--------------------------------------------------------------------------------






_____
(5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or




_____
(6) it is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, a Massachusetts or similar business
trust or a partnership not formed for the specific purpose of acquiring the
Exchange Securities offered hereby, with total assets in excess of $5,000,000;
or




_____
(7) it is a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Exchange Securities, whose determination to
accept the Exchange Offer is directed by a sophisticated person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the acquisition of the Exchange
Securities; or




_____
(8) it is a corporation, partnership or other entity, and each and every equity
owner of such entity initials a separate Accredited Investor Certification
pursuant to which it, he or she certifies that it, he or she meets the
qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7) above.



If the Holder is an INDIVIDUAL, or if the
Exchange Securities are being acquired as
JOINT TENANTS, as TENANTS IN
COMMON, or as COMMUNITY PROPERTY:
 
John M. Desmarais
Name(s) of Holder


____________________________
Signature of Holder 


____________________________
Signature, if jointly held
 
July 26, 2019 
Date
 
If the Holder is a PARTNERSHIP,
CORPORATION, LIMITED LIABILITY
COMPANY or TRUST:

____________________________
Name of Holder
 
By:____________________________
      Signature of Authorized Representative


____________________________
Name and Title of Authorized Representative
 
____________________________
Date






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amended and Restated Exchange
Agreement as of the day first above written.




 
BIORESTORATIVE THERAPIES, INC.
 
By_/s/ Mark Weinreb___________
      Mark Weinreb
      President and Chief Executive Officer
 


If the Holder is an INDIVIDUAL, or if the Exchange Securities are being acquired
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:


 
John M. Desmarais
Print Name(s)
 
 
_/s/ John M. Desmarais______________
Signature(s)
 
 
 
______________________________
Social Security Number
 
230 Park Avenue
New York, New York 10169 
Address(es)
 
July 26, 2019 
Date
 





--------------------------------------------------------------------------------



If the Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:


____________________________
Name of Partnership, Corporation
Limited Liability Company or Trust
 
By:____________________________
      Name:______________________
      Title:_______________________
 
 
____________________________
Type of Entity
 
____________________________
Federal Taxpayer Identification Number
 
____________________________
Address
 
____________________________
State of Organization
 
____________________________
Date
 


--------------------------------------------------------------------------------

Exhibit A



VOID AFTER 5:00 P.M., EASTERN TIME, ON ___________, 202__


NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE.  THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS.  THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.
(Incorporated under the laws of the State of Delaware)
Warrant
___________ Shares          
______________, 2019
FOR VALUE RECEIVED, BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), hereby certifies that JOHN M. DESMARAIS (the “Holder”) is entitled,
subject to the provisions of this Warrant, to purchase from the Company up to
______________________________________________ (_______) SHARES OF COMMON STOCK,
$.001 par value per share, of the Company (“Common Shares”) at a price of
__________________________ ($______) per share (the “Exercise Price”) during the
period commencing on the date hereof and terminating at 5:00 P.M. on the
_____________ anniversary of the date hereof.
The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth.  The Common Shares
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Stock.”
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.
1. Exercise of Warrant.  This Warrant may be exercised by its presentation and
surrender to the Company at 40 Marcus Drive, Suite One, Melville, New York 11747
(or such office or agency of the Company as it may designate in writing to the
Holder hereof) with the Warrant Exercise Form attached hereto duly executed and
accompanied by payment (either in cash or by official bank check, payable to the
order of the Company) of the Exercise Price for the number of shares specified
in such Form.  The Company agrees that the Holder hereof shall be deemed the
record owner of such Common Shares as of the close of business on the date on
which this Warrant shall have been presented and payment made for such Common
Shares as aforesaid whether or not the Company or its transfer agent is open for
business.  Certificates for the Common Shares so purchased shall be delivered to
the Holder hereof within a reasonable time after the rights represented by this
Warrant shall have been so exercised.  If this Warrant is exercised in part
only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the rights of the Holder hereof to
purchase the balance of the shares purchasable hereunder.
2. Registered Owner.  The Company may consider and treat the person in whose
name this Warrant shall be registered as the absolute owner thereof for all
purposes whatsoever and the Company shall not be affected by any notice to the
contrary.  Subject to the provisions hereof, the registered owner of this
Warrant shall have the right to transfer it by assignment and the transferee
thereof, upon his registration as owner of this Warrant, shall become vested
with all the powers and rights of the transferor.  Registration of any new owner
shall take place upon presentation of this Warrant to the Company at its offices
together with the Warrant Assignment Form attached hereto duly executed.  In
case of transfers by operation of law, the transferee shall notify the Company
of such transfer and of his address, and shall submit appropriate evidence
regarding the transfer so that this Warrant may be registered in the name of the
transferee.  This Warrant is transferable only on the books of the Company by
the Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Warrant not registered at the time of sending the communication.
3. Reservation of Shares.  During the period within which the rights represented
by this Warrant may be exercised, the Company shall, at all times, reserve and
keep available out of its authorized capital stock, solely for the purposes of
issuance upon exercise of this Warrant, such number of its Common Shares as
shall be issuable upon the exercise of this Warrant; and if at any time the
number of authorized Common Shares shall not be sufficient to effect the
exercise of this Warrant, the Company will take such corporate action as may be
necessary to increase its authorized but unissued Common Shares to such number
of shares as shall be sufficient for such purpose; the Company shall have
analogous obligations with respect to any other securities or property issuable
upon exercise of this Warrant.
4. Fractional Shares.  The Company shall not be required to issue certificates
representing fractions of Common Shares, nor shall it be required to issue scrip
or pay cash in lieu of fractional interests, it being the intent of the Company
and the Holder that all fractional interests shall be eliminated.
5. Rights of the Holder.  The Holder shall not, by virtue hereof, be entitled to
any voting or other rights of a stockholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.
6. Anti‑Dilution Provisions.
6.1 Adjustments for Stock Dividends; Combinations, Etc.  (a) In case the Company
shall do any of the following (an “Event”):
(i) declare a dividend or other distribution on its Common Shares payable in
Common Shares of the Company,
(ii) subdivide the outstanding Common Shares pursuant to a stock split or
otherwise,
(iii) combine the outstanding Common Shares into a smaller number of shares
pursuant to a reverse split or otherwise, or
(iv) reclassify its Common Shares,
then the Exercise Price in effect at the time of the record date for such
dividend or other distribution or of the effective date of such subdivision,
combination or reclassification shall be changed to a price determined by
dividing (a) the product of the number of Common Shares outstanding immediately
prior to such Event, multiplied by the Exercise Price in effect immediately
prior to such Event by (b) the number of Common Shares outstanding immediately
after such Event.  Each such adjustment of the Exercise Price shall be
calculated to the nearest one-hundredth of a cent.  Such adjustment shall be
made successively whenever any Event listed above shall occur.
(b) Whenever the Exercise Price is adjusted as set forth in Section 6.1 (whether
or not the Company then or thereafter elects to issue additional Warrants in
substitution for an adjustment in the number of shares of Warrant Stock), the
number of shares of Warrant Stock specified in each Warrant which the Holder may
purchase shall be adjusted, to the nearest full share, by multiplying such
number of shares of Warrant Stock immediately prior to such adjustment by a
fraction, of which the numerator shall be the Exercise Price immediately prior
to such adjustment and the denominator shall be the Exercise Price immediately
thereafter.
6.2 Adjustment for Reorganization, Consolidation or Merger.  In case of any
reorganization of the Company (or any other entity, the securities of which are
at the time receivable on the exercise of this Warrant) after the date hereof or
in case after such date the Company (or any such other -entity) shall
consolidate with or merge with or into another entity, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section l at any time after the consummation of such reorganization,
consolidation or merger, shall be entitled to receive, in lieu of the securities
and property receivable upon the exercise of this Warrant prior to such
consummation, the securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
Section 6.l; in each such case, the terms of this Warrant shall be applicable to
the securities or property receivable upon the exercise of this Warrant after
such consummation.
7. Investment Intent.  Unless, prior to the exercise of this Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by the Investment Representation Letter attached hereto, duly
executed by the Holder.
8. Restrictions on Transfer.
8.1 Transfer to Comply with the Securities Act of 1933.  Neither this Warrant
nor any Warrant Stock may be sold, assigned, transferred or otherwise disposed
of except as follows:  (1) to a person who, in the opinion of counsel
satisfactory to the Company, is a person to whom this Warrant or the Warrant
Stock may legally be transferred without registration and without the delivery
of a current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 8 with respect to any resale, assignment, transfer or other disposition
of such securities; or (2) to any person upon delivery of a prospectus then
meeting the requirements of the Act relating to such securities and the offering
thereof for such sale, assignment, transfer or disposition.
8.2 Legend.  Subject to the terms hereof, upon exercise of this Warrant and the
issuance of the Warrant Stock, all certificates representing such Warrant Stock
shall bear on the face or reverse thereof substantially the following legend:
“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”
9. Lost, Stolen or Destroyed Warrant.  In the event that the Holder notifies the
Company that this Warrant has been lost, stolen or destroyed and provides (a) a
letter, in form satisfactory to the Company, to the effect that it will
indemnify the Company from any loss incurred by it in connection therewith,
and/or (b) an indemnity bond in such amount as is reasonably required by the
Company, the Company having the option of electing either (a) or (b) or both,
the Company may, in its sole discretion, accept such letter and/or indemnity
bond in lieu of the surrender of this Warrant as required by Section 1 hereof.
10. Notices.  All notices required hereunder shall be given by first-class mail,
postage prepaid, or overnight mail or courier and, if given by the Holder
addressed to the Company at 40 Marcus Drive, Suite One, Melville, New York
11747, Attention: Chief Executive Officer, or such other address as the Company
may designate in writing to the Holder; and if given by the Company, addressed
to the Holder at the address of the Holder shown on the books of the Company.
11. Applicable Law; Jurisdiction.  This Warrant is issued under, and shall for
all purposes be governed by and construed in accordance with, the laws of the
State of Delaware, excluding choice of law principles thereof. The Company and,
by its acceptance of this Warrant, the Holder hereby irrevocably consent and
submit to the exclusive jurisdiction of any federal or state court located
within Nassau County or Suffolk County, New York over any dispute arising out of
or relating to this Warrant and each party hereby irrevocably agrees that all
claims in respect of such dispute or any legal action related thereto may be
heard and determined in such courts.  Each of the Company and the Holder hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it or he may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.



 
BIORESTORATIVE THERAPIES, INC.
 
By____________________________
      Mark Weinreb
      Chief Executive Officer
 





--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.
WARRANT EXERCISE FORM




        The undersigned hereby irrevocably elects to exercise the within Warrant
dated as of ________________, 2019 to the extent of purchasing ______________
shares of Common Stock of BIORESTORATIVE THERAPIES, INC.  The undersigned hereby
makes a payment of $__________ in payment therefor.
TO BE COMPLETED BY INDIVIDUAL
HOLDER, JOINT TENANTS, TENANTS
IN COMMON OR AS HOLDERS OF
COMMUNITY PROPERTY
 
______________________________
Name(s) of Holder(s) [Please Print]
 
______________________________
Signature of Holder
 
______________________________
Signature of Holder, if jointly held
 
 
______________________________
Address(es) of Holder(s)
 
______________________________
Social Security Number(s) of Holder(s)
 
______________________________
Date
 
TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY
COMPANY OR TRUST HOLDER
 
 
______________________________
Name of Holder [Please Print]
 
By:______________________________
      Authorized Signatory
 
______________________________
Name and Title of Authorized Signatory
[Please Print]
 
______________________________
Address of Holder
 
______________________________
Tax Identification Number of Holder
 
______________________________
Date

 











--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.
WARRANT ASSIGNMENT FORM




FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _____________________________ (please type or print name of
assignee) with an address at
______________________________________________________________ the right to
purchase shares of Common Stock of BIORESTORATIVE THERAPIES, INC. (the
“Company”) represented by this Warrant dated as of ______________, 2019 to the
extent of ___________ shares and does hereby irrevocably constitute and appoint
___________________ attorney to transfer the same on the books of the Company
with full power of substitution in the premises.
TO BE COMPLETED BY INDIVIDUAL
HOLDER, JOINT TENANTS, TENANTS
IN COMMON OR AS HOLDERS OF
COMMUNITY PROPERTY
 
______________________________
Name(s) of Holder(s) [Please Print]
 
______________________________
Signature of Holder
 
______________________________
Signature of Holder, if jointly held



______________________________
Date
 
TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY
COMPANY OR TRUST HOLDER
 
 
______________________________
Name of Holder [Please Print]
 
By:______________________________
      Authorized Signatory
 
______________________________
Name and Title of Authorized Signatory
[Please Print]

______________________________
Date





Signature(s) Guaranteed:

--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.
FORM OF INVESTMENT REPRESENTATION LETTER




BioRestorative Therapies, Inc.
40 Marcus Drive
Suite One
Melville, New York 11747


Gentlemen:


In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), by the undersigned from the Company pursuant to the exercise of a
Warrant, dated as of ___________, 2019, the undersigned does hereby represent
and warrant to the Company as follows:
(a)
The undersigned represents and warrants that the Shares acquired by it are being
acquired for its own account, for investment purposes and not with a view to any
distribution within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).  The undersigned will not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares unless (i) a
registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.

(b)
The undersigned understands that the resale of the Shares is not, and is not
being, registered under the Securities Act and the Shares must be held
indefinitely unless they are subsequently registered thereunder or an exemption
from such registration is available.

(c)
The undersigned recognizes that the acquisition of the Shares involves a high
degree of risk and is suitable only for persons of adequate financial means who
have no need for liquidity with respect to the Shares in that (a) it may not be
able to liquidate the Shares in the event of emergency; (b) transferability is
extremely limited; and (c) it could sustain a complete loss of its investment.

(d)
The undersigned represents and warrants that it (a) is competent to understand
and does understand the nature of its investment; and (b) is able to bear the
economic risk of an acquisition of the Shares.

(e)
The undersigned represents and warrants that it is an “accredited investor,” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.  The undersigned meets the requirements of at least one of the
suitability standards for an “accredited investor” as set forth on the
Accredited Investor Certification attached hereto.

(f)
The undersigned has reviewed the Company’s filings with the Securities and
Exchange Commission, including the risk factors set forth therein, and has been
afforded the opportunity to obtain such information regarding the Company as it
has reasonably requested to evaluate the merits and risks of the undersigned’s
investment in the Shares. No oral or written representations have been made or
oral information furnished to the undersigned or its advisers in connection with
the investment in the Shares.

(g)
The undersigned confirms that the representations and warranties set forth in
the Amended and Restated Exchange Agreement pursuant to which the Warrant was
issued are true and correct as of the date hereof as if made on and as of the
date hereof with respect to the purchase of the Shares.

(h)
The undersigned acknowledges that counsel to the Company will be relying, and
may rely, upon the foregoing in connection with any opinion of counsel it may
give with regard to the issuance of the Shares by the Company to the
undersigned, and any subsequent transfer of the Shares by the undersigned, and
agrees to advise the Company and its counsel in writing in the event of any
change in any of the foregoing.

Very truly yours,


TO BE COMPLETED BY INDIVIDUAL
HOLDER, JOINT TENANTS, TENANTS
IN COMMON OR AS HOLDERS OF
COMMUNITY PROPERTY
 
______________________________
Name(s) of Holder(s) [Please Print]
 
______________________________
Signature of Holder
 
______________________________
Signature of Holder, if jointly held



______________________________
Date
 
TO BE COMPLETED BY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY
COMPANY OR TRUST HOLDER
 
 
______________________________
Name of Holder [Please Print]
 
By:______________________________
      Authorized Signatory
 
______________________________
Name and Title of Authorized Signatory
[Please Print]

______________________________
Date








--------------------------------------------------------------------------------

BIORESTORATIVE THERAPIES, INC.


WARRANT EXERCISE


Accredited Investor Certification
(Initial the appropriate box(es))




The undersigned represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:



_____
(1) he or she is a natural person who has a net worth or joint net worth with
his or her spouse in excess of $1,000,000 at the time of his or her purchase1;
or




_____
(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or




_____
(3) he or she is a director or executive officer of the Company; or




_____
(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities Act
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity, (b) a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance company as defined in Section
2(13) of the Securities Act, (d) an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of such act, (e) a small business investment company licensed
by the United States Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958, (f) a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000 or (g) an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which plan fiduciary is a
bank, savings and loan association, an insurance company or a registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who otherwise meet these suitability standards; or

 



___________________________________

1For purposes of calculating net worth:
(i) The undersigned’s primary residence shall not be included as an asset;
(ii) Indebtedness that is secured by the undersigned’s primary residence, up to
the estimated fair market value of the primary residence at the date hereof,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and
(iii) Indebtedness that is secured by the undersigned’s primary residence in
excess of the estimated fair market value of the primary residence at the date
hereof shall be included as a liability.





--------------------------------------------------------------------------------

_____
(5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or




_____
(6) it is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, a Massachusetts or similar business
trust or a partnership not formed for the specific purpose of acquiring the
Shares offered hereby, with total assets in excess of $5,000,000; or




_____
(7) it is a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment; or




_____
(8) it is a corporation, partnership or other entity, and each and every equity
owner of such entity initials a separate Accredited Investor Certification
pursuant to which it, he or she certifies that it, he or she meets the
qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7) above.





If the Warrant Holder is an INDIVIDUAL,
or if the Shares are being acquired as JOINT
TENANTS, as TENANTS IN COMMON, or
as COMMUNITY PROPERTY:
 
 
______________________________
Name(s) of Warrant Holder
 
 
______________________________
Signature of Warrant Holder
 
 
______________________________
Signature, if jointly held
 
 
______________________________
Date
 
If the Warrant Holder is a PARTNERSHIP,
CORPORATION, LIMITED LIABILITY
COMPANY or TRUST:
 
______________________________
Name of Warrant Holder
 
By:______________________________
      Signature of Authorized Representative
 
 
______________________________
Name and Title of Authorized Representative
 
______________________________
 

Date



